DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                             Notice to Applicant
This communication is in response to the amendment filed 10/18/21.  Claims 1, 11, and 22 have been amended.  Claim 21 is canceled.  Claims 24 and 25 are newly added.  Claims 1-20 and 22-25 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20, 22, and 23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-20, 22, and 23 are directed to a method (i.e., a process). Accordingly, claims 1-20, 22, and 23 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least 
Independent claims 1 and 11 include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method of managing delivery of an orthodontic treatment plan, comprising: 
generating a treatment plan for a patient, the plan comprising a plurality of digital models of successive tooth arrangements for moving teeth along a treatment path from an initial arrangement toward a final arrangement, the treatment plan further comprising a scheduled treatment-progress tracking event timed to correspond to the patient wearing at least one retention appliance; 
tracking progression of the patient's teeth along the treatment path after administration of a set of orthodontic shell appliances to the patient, wherein: 
the set of orthodontic shell appliances is shaped based on the plurality of digital models of successive tooth arrangements and includes the at least one retention appliance, the at least one retention appliance is a duplicate orthodontic shell appliance having the same geometries with respect to tooth receiving cavities as another appliance of the set of orthodontic shell appliances, and
the tracking comprises: 
comparing, with a computing device, a digital model of a current arrangement of the patient's teeth to a digital model of a planned arrangement of the teeth, wherein the tracking is timed to correspond to the patient wearing the at least one retention appliance according to the treatment plan, and wherein the digital models of the current arrangement and of the planned arrangement are sufficiently detailed to allow the computing device to detect a deviation from the treatment plan before the deviation becomes substantially apparent by visual or clinical inspection, and 
detecting, with the computing device, whether treatment has progressed substantially off-track; 
generating a revised treatment plan where it is determined that treatment has progressed substantially off-track, wherein the revised treatment plan corresponds to at least one new orthodontic shell appliance; transmitting the revised treatment plan to a treating professional; and fabricating the at least one new orthodontic shell appliance corresponding to the revised treatment plan.

Independent claim 11 recites:

11. A method of managing delivery of an orthodontic treatment plan, comprising: 
generating, using a computing device, a case difficulty assessment based on information received about a dental condition of a patient prior to treatment and one or more treatment goals;
generating, using a computing device, a treatment plan for a patient, the plan comprising a plurality of digital models of successive tooth arrangements for moving teeth along a treatment path from an initial arrangement toward a selected final arrangement, the plan further comprising a series of one or more treatment phases to move teeth along the treatment path, at least one phase comprising a set of appliances each comprising a plurality of tooth receiving cavities, the set of appliances including at least one duplicate appliance having the same geometries with respect to tooth receiving cavities as another appliance of the set of appliances; 
providing a customized set of treatment guidelines corresponding to a phase of the treatment plan, the guidelines comprising one or more appointment planning recommendations based on the case difficulty assessment; 
tracking progression of the patient's teeth along the treatment path, the tracking comprising:
comparing, using a computing device, a digital representation of an actual arrangement of the patient's teeth following administration of the set of appliances to a digital model of a planned tooth arrangement corresponding to one of the plurality of successive tooth arrangements to determine if the actual arrangement of the patient's teeth substantially matches the planned tooth arrangement, wherein the digital representation of the actual arrangement of the patient's teeth and the digital model of the planned tooth arrangement are sufficiently detailed to allow the computing device  to detect a deviation from the treatment plan before the deviation becomes substantially apparent by visual or clinical inspection, and Page 4 of 9Appl. No.: 16/427,029Attorney Docket No.: 22773-759.302 Reply to Office Action of March 16, 2021 
detecting, using the computing device, whether treatment has progressed substantially off-track, and; 
if treatment has progressed substantially off-track, generating an off- track indication comprising one or more of:
a revised treatment plan, wherein the revised treatment plan corresponds to at least one new orthodontic shell appliance,
a visualization showing a discrepancy between the planned tooth arrangement and the actual arrangement of the patient's teeth, or 
an analysis report identifying the discrepancy between the planned tooth arrangement and the actual arrangement of the patient's teeth, and fabricating the at least one new orthodontic shell appliance corresponding to the revised treatment plan; or, 
if treatment has not progressed substantially off-track, generating an on-track indication with instructions to proceed to a subsequent treatment phase of the treatment plan; and 
transmitting the off-track indication or the on-track indication to a treating professional.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because steps such as generating treatment plans and case difficulty assessments, tracking progression, 
Accordingly, the claims recite at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1 and 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computing device to perform the aforementioned limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the  computing device (of claims 1 and 11) and computer readable medium (of claim 19) are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions how the appliance is fabricated. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-10, 12-20, 22, and 23 are ultimately dependent from Claim(s) 1 and 11 and include all the limitations of Claim(s) 1 and 11. Therefore, claim(s) 2-10, 12-20, 22, and 23 recite the same abstract idea. Claims 2-10, 12-20, 22, and 23 describe further limitations regarding the appliance, the treatment 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Objections
Claim 22 is objected to because of the following informalities:  it depends on cancelled claim 21.  Appropriate correction is required. Examiner suggests amending claim 22 to be dependent on claim 1.


Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/18/21.


(A) As per the first argument, see modified 101 rejection above.  Regarding the “fabricating…” limitation,  please note that new claims 24 and 25 are not rejected under 101.  As such, including the features of claim 24 into claim 1 would overcome the 101 rejection. Furthermore, when identifying abstract ideas, applicants should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686